EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with JEFFREY WILFORD on May 06, 2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1 (Currently Amended): An aircraft gas turbine engine comprising: 

an electric machine coupled to the main engine shaft, and; 
a lubrication pump configured to provide oil to at least a part of the electric machine, the lubrication pump being controlled by a controller; 
wherein the controller is configured to operate the lubrication pump in a main gas turbine engine running mode, in which the lubrication pump is driven to provide lubrication to the electric machine in accordance with a first flow rate schedule, and a fault mode, in which the lubrication pump is driven to provide lubrication to the electric machine in accordance with a second schedule, 
wherein the controller is configured to detect a fault of the electric machine, and control the lubricant pump in accordance with the fault mode when [[a]] the fault of the electric machine is detected, 
wherein the first and second schedules are dependent at least in part on main engine shaft rotational speed, and 
wherein the second schedule comprises operating the lubrication pump such that the oil is provided at a higher flow rate relative to the main engine shaft rotational speed than when the lubrication pump is operated according to the first schedule.  

Claim 9 (No Longer Withdrawn) The gas turbine of claim 8, wherein the lubricant pump comprises a recirculation valve configured to modulate lubricant flow.  

Claim 11 (Currently Amended) A method of operating a lubrication pump for an electric machine of a gas turbine engine, the electric machine being coupled to a main engine shaft, wherein the lubrication pump is configured to provide oil to at least part of the electric machine, the method comprising: 
monitoring the electric machine for , 
in response to the monitoring not detecting the electric machine fault 
in response to the monitoring not detecting the electric machine fault 
wherein the first and second schedules are dependent at least in part on main engine shaft rotational speed, and wherein the second schedule comprises operating the lubrication pump such that the oil is provided at a higher flow rate relative to the main engine shaft rotational speed than when the lubrication pump is operated according to the first schedule.   
Restriction/Rejoinder
Claims 1-8 and 10-11 allowable. The restriction requirement between Species, as set forth in the Office action mailed on August 06, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby fully withdrawn. Claim 9, directed to a non-elected Species is  no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-11 are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
May 06, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741